Wyly, J.
This is a petitory action against the defendants for certain property situated on Rousseau street, described in the petition. Hoag being only the tenant of Reed makes no defense. The property belonged to Elkanah Reed, who died in 1850, leaving a widow and two children, the defendant, Charles H., about six years old, and Sarah Ann, aged about eighteen months. In 1851 Sarah Ann died. In 1853 the widow owning one undivided portion of said property, being 155-512 thereof, the share inherited from her deceased daughter, conveyed to the plaintiffs by notarial act, duly recorded, the whole property, stipulating that, “ if hereafter any claim should be urged or setup to any portion of the above described property on account of the only surviving heir and minor child of the deceased Elkanah Reed, named Charles Henry Reed, she, the said vendor, hereby agrees and *160■obligates herself to satisfy and extinguish such claim without prejudice or loss to the purchasers.”
In February, 1868, the defendant, Charles H. Reed, being of full ■age, conveyed by notarial act his undivided shares, being 357-512 parts thereof, of said property to his mother, the vendor of the plaintiffs. The deed was duly recorded and the consideration was acknowledged to be $8000 cash.
In January, 1869, the property was reconveyed to Charles H. Reed by his mother for $7000, three thousand cash and the balance evidenced by a note. The plaintiffs contend that although their vendor •only owned part of the property in 1853, she sold the whole of it to them, and that their title became complete in 1868 when Charles H. Reed conveyed his share or interest in the property to his mother ; that this sale inured to their benefit. To this the respondent replies, that the title set up by the plaintiffs is null and void; because his mother sold them the property in 1853, without any order or authority ■of the court having jurisdiction of the estate of Elkanah Reed; that the signature of his mother to said act was obtained by iraud and (procured to be) made thereto by one Elisha Croker, who pretended to act for petitioners, and that said act was passed without consideration. He further pleads that said property was conveyed to him by ■his mother by authentic act on fifteenth January, 1869. The plea of fraud and failure of consideration is not sustained by the evidence. Whether there was an order of court or not, the mother of the re-. ■spondent had the right to sell her share of the property. Whether she owned any of the property or not, is immaterial, having received the price for the whole property, the mother of the respondent was .bound to complete the title, and the moment she acquired it in 1868, it inured to and vested in her vendees, the plaintiffs. Their title became as complete as if she had executed to them a deed immediately after receiving title from her son.
The reconveyance to Charles H. Reed in 1869, passed no title, because the moment he deeded the property to his mother in 1868, the title instantaneously passed to her vendees, the plaintiffs. It was the ■sale of another’s property and therefore a nullity.
We therefore conclude that the judgment herein in favor of the plaintiffs is correct.
Judgment affirmed.
See 9 La. 99;. 5 An. 532; 12 La. 170; 5 N. S. 247; 12 M. 187; Revised Code 3144, 3304; 18 An. 321.
Rehearing refused.